 LOC. 11, WOOD,WIRE,& METAL LATHERSLocal Union No.11 of the Wood,Wire, and MetalLathers International Union,AFL-CIO (Wiltonand Denton,Inc.)andWilliam Guntharp,Jr. Case5-CB-1287March13, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERS JENKINSAND PENELLOOn January17, 1973,Administrative Law JudgeJohn G.Gregg issued the attached Decision in thisproceeding.Thereafter,theCharging Party filedlimited exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, asamended, theNational LaborRelations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the limited exceptionsand brief and has decided to affirm the rulings,findings,'and conclusions of the Administrative LawJudge and to adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified herein andherebyorders that Respondent,Local Union No. 11 of the Wood,Wire,and MetalLathers InternationalUnion, AFL-CIO, Norfolk,Virginia,itsofficers,agents, and representatives,shall take the action set forth in the AdministrativeLaw Judge's recommended Order,as herein modi-fied.Add the following to paragraph 2(c) of therecommended Order:"In the event that the Respon-dent does not have its own office or meeting place,copies of said notice shall be mailed by Respondentto each of its members."iWe note thatthrough apparentinadvertence, the Administrative LawJudge erroneously refers to the Employer as Respondent throughout thesection of his Decision entitled "AThe Factual Background "Thecontextinwhich such errors appear in his Decision make them readily recognizableto the reader who can substitute the word Employer where appropriate as hereads the portion of the Administrative Law Judge's decision referred toabove2The Charging Party excepts to the failure of the Administrative LawJudge to provide for mailing of the notice to members on the ground thattheRespondent does not allegedly have its own meeting hall or office atwhich the notice could be posted or which the members would be likely togo In order to insure that the notice will receive the full dissemination itdeserves among members of Respondent, we shall modify our Order hereinby providing for its being mailed to them in the eventit isdetermined at thecompliance stage of this proceeding that there is merit to the ChargingParty's contentionDECISION391JOHN G. GREGG, Administrative Law Judge: This casewas tried before me at Norfolk, Virginia, on November 17,1972, based on an unfair labor practice charge filed byWilliam Guntharp, Jr., on August 7, 1972, and a complaintissued by the Regional Director for Region 5 on September29, 1972. The complaint alleges in substance that Guntharpwas charged, tried, found guilty, fined, and had hiswithdrawal card revoked by the Respondent Union inviolationof Section 8(b)(1)(B) of the National LaborRelationsAct, Series 8, as amended, because he hadcontinued to work during a strike and had worked withunqualified men in violation of the Union's constitution.The Respondent Union in a duly filed answer denied thecommission of unfair labor practices.Upon the entire record, and my observation of thedemeanor of the demeanor of the witnesses as theytestified, Imake the following:FINDINGS AND CONCLUSIONS1.JURISDICTIONWilton and Denton, Inc., is, and has been at all timesmaterial herein, a corporation duly organized under, andexisting by virtue of, the laws of the Commonwealth ofVirginia.At the times material herein Wilton and Denton, Inc.,maintained its principal office and place of business atRichmond, Virginia, and is, and has been at the timesmaterial herein, engaged in the building and constructionindustry as a lathing and plastering contractor.During the past calendar year, a representative period,Wilton and Denton, Inc., in the course and conduct of itsbusiness operations, received gross revenuesin excess of$50,000. During the same period it purchased and receivedat Virginia constructionsitesgoods and materials valued inexcessof $50,000 from suppliers located within theCommonwealth of Virginia, which suppliers purchased andreceived such goods and materials directly from outside theCommonwealth of Virginia.Wilton and Denton,Inc., is,and has been at all timesmaterial herein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.The Respondent Union, Local Union No. 11 of theWood,Wire and Metal Lathers International Union,AFL-CIO, is, and has been at all times material herein, alabor organization within the meaning of Section 2(5) ofthe Act.II.THE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges essentially thatWilliamA.Guntharp, Jr., is an area production supervisor for Wiltonand Denton, Inc., a representative of said Employer for theadjustment of grievances and a supervisor within themeaning of Section 2(11) of the Act; that Guntharp hasbeen a member of the Respondent Union, and that on orabout July 26, 1972, the Respondent Union chargedGuntharp with violations of the Union's constitution; thaton or about August 31, 1972, the Respondent UnionnotifiedGuntharp he had been found guilty of violations202 NLRB No. 56 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Union's constitution concluding that he had workedduring a strike and had worked with nonqualified men;that on or about September 13, 1972, the RespondentUnion fined Guntharp $500 and revoked his withdrawalcard; and that by the foregoing acts the Respondent Unionallegedly did restrain and coerce the Employer, Wilton andDenton, Inc., in the selection of its representative for thepurpose of collective bargaining or the adjustment ofgrievances, in violation of Sections 8(b)(1)(B) and 2(6) ofthe Act.A.The Factual BackgroundThere is little dispute as to the essential facts herein. Inits answer the Respondent Union admits that Guntharp isproduction supervisor of the Tidewater area of Virginia forthe Employer, Wilton and Denton, Inc., and a representa-tive ofWilton and Denton, Inc., for the adjustment ofgrievances and a supervisor within the meaning of Section2(11) of the Act. It is also admitted that at the timesmaterial herein Guntharp was a member of the Respon-dentUnion; that on or about July 26, 1972, theRespondent Union charged Guntharp with violations ofsections 94, 95, 96, 104, and 105 of the constitution of theWood,Wire and Metal Lathers International Union,AFL-CIO; that on or about August 31, 1972, theRespondent notified Guntharp that he had been foundguiltyof violations of the aforesaid sections of saidconstitution, concluding that he had worked during a strikeand had worked with nonqualified men; and that pursuantto the aforesaid actions the Respondent Union, on orabout September 13, 1972, fined Guntharp $500 andrevoked his withdrawal card.William Guntharp, Jr., testified essentially that he hasbeen employed by the Respondent for 9 years, started as alathing mechanic, and worked up to foreman and supenn-tendent. He is now production supervisor for the Respon-dent for the Tidewater area, does the hiring and firing,adjusts grievances, controls the work, sets up jobs, andorders material. He is directly responsible to Mssrs. Wiltonand Denton. He also owns a small number of shares of thecorporate stock. Guntharp testified concerning his griev-ance handling authority and activity. He stated that in thefirst2 weeks in July 1972 the Respondent worked atLangley Field on a 360-man dormitory job with ApexConstruction Company, where lathers were on strike andthe Respondent was notified by the general contractor toman the job or face a contractual penalty, so Guntharpmanned the job with workmen who were not lathers.Guntharp also testified concerning a refusal by Local 11 topermit the Respondent to bring workers out of Richmondto complete an overtime job. He testified that in May orJune 1972 he had called Local 11 for additional manpowerwhich the Union could not provide. Guntharp finished thejob using the manpower available. Guntharp testified thatprior to that time in June 1972 he had asked Wilkins, theunion business agent, for additional manpower andWilkins did not have manpower available. Guntharp thenadvised the general contractor, Apex, that he could notacquire additional manpower from Local 11.Guntharp testified that during June 1972 ConsolidatedStores in Newport News had some blackiron going on withsheetrock on it. Local 11 claimed jurisdiction of theinstallation of the hangers and the blackiron and furringchannels.Guntharp assigned the work to the Carpenters.Wilkins then came to the job to see the superintendent whothen asked Guntharp to stop the installation. Guntharpstated that he discussed the matter with Wilkins, and toldWilkins that the work was not his as it did not receive lathand plaster. The superintendent held up work until hediscussed the matter with his supervisor. Subsequently theRespondent continued the installation with Carpentersuntil the job was completed.Guntharp testified that prior to July 1972 when thecharges were filed herein on several occasions he adjustedminor grievances on the job concerning working hours. Hedescribed them as involving Local 11 which according toGuntharp claims that if the local starts a job within theirjurisdiction with the metal studs then they are to completethe job. Guntharp in some instances awarded the metalstuds and drywall partitions to the Carpenters, but at othertimes put a lather on it.Guntharp testified further without contradiction that theRespondent is a member of the Virginia Association ofContractors and that he, Guntharp, participated in thebargaining negotiations in 1970 and June 1972 represent-ing the Respondent.Based on my observation of the demeanor of the witnessas he testified I credit Guntharp's testimony. He wasstraightforward, sincere, and uncontrived in his testimonyand in his responses on cross-examination.There is ample evidence of record to establish and I findthatWilliam Guntharp, Jr., at the times material herein, isproduction supervisor for the Respondent for the Tidewa-ter area, carries out the hiring and firing for that area,adjusts grievances, sets up jobs and orders material, and isclearly a supervisor within themeaning ofSection 2(11) ofthe Act. The record also establishes the fact and I find thatGuntharp represented the Respondent Employer at the1970 and 1972 collective-bargaining negotiations.The record also establishes the fact and I find thatGuntharp became a member of the Lathers Union around1957, and that in 1968, during the 1968 collective-bargain-ing negotiations between Local 11 and the Respondent,Bradshaw, the union business agent, advised Guntharp totake out a withdrawal card as it would save troublebetween the local union and the Respondent Employer. Ifind that Guntharp took out his withdrawal card in 1968and each year subsequently, paying the required $15 fee tothe local union.It is also established by the record and I find that thelathing, plastering, and dry wall job at Langley Field beganaround April 1972 with Apex Building Contractors, thegeneral contractors for the construction of a 360-mandormitory unit, with the Respondent herein a subcontrac-tor.Around June 27, 1972, the Respondent received atelegram from Apex notifying the Respondent to addadditionalmanpower to complete the job or a penaltyclause would be invoked. Crediting Guntharp's testimony Ifind that the Respondent was unable to obtain additionalmanpower through Local 11. On June 30, 1972, at theexpiration of the then current contract Local 11 went onstrike following a breakdown of negotiations on wages with LOC. 11, WOOD,WIRE,& METAL LATHERS393the Virginia Association of Contractors. The following daythe lathers ceased work on the job and pickets were at thejobsite. The other crafts continued to work. It is clear fromthe record and I find that during the next several weeksGuntharp, pursuant to insistence by Apex that he man thejob,proceeded to man the job with carpenters whileGuntharp personally worked part time on a metal lathersinstallation over a period of 3 or 4 days.Guntharp testified, and I credit his testimony, that onJuly 17, 1972, he worked with his tools installing a metalceiling, putting up blackiron to be lathed and plastered.Wilkins, then business agent for Local 11, came on the joband queried Guntharp as to whether he knew that waslathers work to which Guntharp replied that he did. Thefollowing day Local 11 set up a picket line outside the gate.The other crafts ceased work. This lasted about 3 or 4 days.At that time Knich, the general contractors' representative,asked Guntharp not to do the lath work. Guntharp toldKnich that he would cease working at the lathing if thegeneral contractor would rescind its notice to the Respon-dent to provide additional manpower or face a contractualpenalty.The notice was in fact rescinded after severaldiscussions during that day between the Respondent andthe general contractor, and Guntharp ceased his installa-tion.The other crafts returned to work. Guntharp did nolathing after July 17, 1972.On cross-examination Guntharp admitted that when hereceived the withdrawal card in 1968 he read it and knewthat he was prohibited from working at lathing, contract-ing, or soliciting lath jobs.B.Analysis,Discussion, and ConclusionsBased on the record as a whole and my findings herein Iam convinced and conclude that the imposition of uniondiscipline on Guntharp as indicated herein by the Unionconstitutes restraint and coercion of the Employer, Wiltonand Denton, Inc., in violation of Section 8(b)(1)(B) of theAct.Section 8(b)(1)(B) provides in pertinent part:Itshallbe an unfair labor practice for a labororganization or its agents- (1) to restrain or coerce(B) an employer in the selection of his representa-tives for the purposes of collective bargaining or theadjustment of grievances.It is well settled that in enacting this sectionof the Act,"Congress sought to prevent ... union interference withan employer's control over its own representatives."MeatCutters, Local 81 v. N.L.R.B.,458 F.2d 794, 798 (C.A.D.C.,1972).The interference proscribed by the statute includes thatapplied directly to the employer.International Typogra-phers Union Local 38 v. N.L.R.B.,278 F.2d 6, 11-12 (C.A.1, 1960). It also is uniformly recognized by the Board andthe courts that this section also prohibits indirect unionrestraint or coercion of an employer accomplished throughthe imposition of discipline upon the employer's represent-ative for actions performed within the general scope oftheir supervisory ormanagerial responsibilities.MeatCutters,Local 81 v. N.L.R.B., supra.The prohibition hasbeen broadly applied to any union discipline of asupervisor imposed because he acted in the interest of thecompanyand against the interest of the union.N.L.R.B. v.New Mexico District Council of Carpenters,454 F.2d 1116,1119.There isno question herein but that the Union imposeddisciplineon Guntharp because he continued to workduring a strike and had worked with unqualified men inviolationof the Union'sconstitution.Inmy view theactions of Guntharp were clearly in the interest of theEmployer and against the interest of the Union. Guntharpwas clearly aware of this.He made his choice between theconflicting loyalties.While the Act does not completely preclude the unionfrom disciplining supervisor-union members it does pre-clude such action where the thrust of the discipline is onthe supervisor over his actions in an underlying disputebetween the employer and the union rather than betweenthe union and the supervisor.Local UnionNo. 2150,InternationalBrotherhood of Electrical Workers, AFL-CIO(Wisconsin Electric Power Co.),192NLRB No. 16. Topermit such disciplining of a supervisor would be to permitindirectly the restraint or coercion of the employer which isproscribed by the Act, and accordingly to effectivelynegate protectionof the Actin such circumstances.The only remaining question herein is raised by theRespondent'sargument that in this case Guntharp, thecompany representative,in his testimony stated that hewas not in fact restrained or coerced by the union conductwhich is the basis for the violation alleged herein,and thatthere is no other evidence of record which would indicatethat the Employer herein was restrained or coerced inviolationof the Act.In essence the Respondent argues thatassuming that there is a presumption that disciplinaryaction by a union regarding a supervisor violates the Act,this presumption has been in the instant case rebutted bythe specific testimony of Guntharp. In my view thisargument is not persuasive in that the thrust of the restraintor coercion interdicted by the Act is that directed towardthe employer as distinguished from the employer's repre-sentative.Regardless of the supervisor's subjective reactionto the discipline, it is the effect of the union's action on theemployer which is controlling.In my view,regardless of Guntharp's subjective reaction,the imposition of the discipline on Guntharp represents aclear interference with the Employer's right to be free fromunion pressures which would interfere with his selection ofhis designated bargaining and grievance handling repre-sentative. In this regard,an 8(b)(1)violation does notdepend upon whether the alleged restraint and coercionsucceeded or failed, but whether the Union's conductreasonably tends to interfere with rights protected by theAct. SeeLocal 167, Progressive Mine Wkrs. v. N.L.R.B., 422F.2d 538, 542 (C.A. 7, 1970), cert. denied 399 U.S. 905.Accord: ElectricalWkrs., Local 134 v. N. L. R. B.,81 LRRM2257, 2266.Accordingly I conclude that by its actions in discipliningGuntharpunder the circumstances herein the RespondentUnion violatedSection 8(b)(1)(B) of the Act.III.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCEThe activities of the Union set forth in section II, above, 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDoccurring in connection with the operations of theCompanydescribed in section I, above,have a close,intimate,and substantial relationship to trade,traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAW1.The Union is a labor organization within themeaning of Section 2(5) of the Act.2.Wilton and Denton, Inc., is an employer within themeaning of Section 2(2) and engaged in commerce withinthemeaning of Section 2(6) and business activitiesaffecting commerce within the meamng of Section 2(7) ofthe Act.3.At the times material herein William Guntharp, Jr.,has been a supervisor of the Company within the meamngof Section 2(11) of the Act and is a representative of theCompany for the purposes of collective bargaining and theadjustment of grievances within the meamng of Section8(b)(1)(B) of the Act.4.By charging, trying, and fining; and by revoking thewithdrawal card of William Guntharp, Jr., because hecrossed a picket line and continued to work during a strikeand had worked with nonqualified men, the RespondentUnion has committed and is committing unfair laborpractices within the meaning of Section 8(b)(1)(B) of theAct.THE REMEDYHaving found that the Respondent engaged in certainunfair labor practices I shall recommend an order that itceaseand desist therefrom and that it take certainaffirmative action as specified below, which is necessary toremedy and to remove the effects of the unfair laborpractices and to effectuate the policies of the Act.I shall recommend an order that the Respondent Unionrevoke and rescind its actions of charging, trying, andfiningWilliam Guntharp, Jr., in the amount of $500, andrevoking his withdrawal card and that it restore Guntharpto his former status of membership with all rights andbenefits as though his withdrawal card had not beenrevoked, and that it give written notice of such action toWilliam Guntharp, Jr. I shall also recommend an orderthatRespondent not only post the notice to membersattached as an appendix hereto but that it provideadditional signed copies for posting by Wilton andDenton, Inc. (it being willing).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: iORDERLocal Union No. 11 of the Wood,Wire and MetalLathers InternationalUnion,AFL-CIO,itsofficers,agents, and representatives, shall:1.Ceaseand desist from in any manner restraining andcoercingWilton andDenton,Inc., in the selection ofrepresentativeschosen byit for the purposes of collectivebargaining or the adjustment of grievances.2.Take the following affirmative action:(a) Expunge all records or other evidence in their files oftheRespondent Union's proceedings in which WilliamGuntharp, Jr., was charged, tried, and fined and hiswithdrawal card revoked by the Respondent Union.(b) Restore Guntharp to membership with all rights andbenefits as though his withdrawal card had not beenrevoked,and give written notice of , such action toGuntharp.(c)Post at its office and meeting place copies of theattached noticemarked "Appendix." 2 Copies of saidnotice, on forms provided by the Regional Director forRegion 5, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to members are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(d) Forward signed copies of said notice to the RegionalDirector for posting by Wilton and Denton, Inc., it beingwilling, at all locations where notices to employees arecustomarily posted.(e)Notify the Regional Director for Region 5, in writing,within 20 days from the date of receipt of this Decision,what steps the Respondent has taken to comply herewith.IIn the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes2 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National LaborRelations Board "APPENDIXNOTICETO MEMBERSPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board having found after atrial that we violated Federal law by charging, trying, andfiningWilliam Guntharp, Jr., and revoking his withdrawalcard because he worked during a strike, and worked withnonqualifiedmen, we hereby notify the employees ofWilton and Denton, Inc., that:WE WILL NOT in any manner restrain or coerceWilton and Denton, Inc., in the selection of representa-tiveschosen by it for the purposes of collectivebargaining or the adjustment of grievances.WE WILL expunge all records or other evidence inour files of the proceedings in which William Gun-tharp, Jr., was fined and his withdrawal card revoked.WE WILL restore William Guntharp, Jr., to hisformer membership status with all rights and benefitsas though he had not been fined and his withdrawal LOC. 11, WOOD,WIRE,& METAL LATHERS395card had not been revoked,and give written notice ofsuch action to Guntharp.LOCAL UNION No. II OFTHE WOOD,WIRE, ANDMETAL LATHERSINTERNATIONAL UNION,AFL-CIO(Labor Organization)This is anofficial notice and must notbe defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questionsconcern-ing this notice or compliance with its provisions may bedirected to the Board'sOffice,Federal Building, Room1019,Charles Center,Baltimore,Maryland 21201, Tele-phone 301-962-2822.DatedBy(Representative)(Title)